                           Case 5:18-cv-06628-BLF Document 123
                                                           122 Filed 09/09/21
                                                                     09/08/21 Page 1 of 3
                                                                                                                                                             EJ-130
ATTORNEY OR PARTY WITHOUT ATTORNEY:                  STATE BAR NO.: SBN   157099                                       FOR COURT USE ONLY
NAME:  Kathryn C. Curry
FIRM NAME: GCA LAW PARTNERS LLP
STREET ADDRESS: 2570 W. EL CAMINO REAL, STE 400
CITY: MOUNTAIN VIEW                               STATE: CA      ZIP CODE: 94040
TELEPHONE NO.: (650) 428-3900                     FAX NO.: (650) 428-3901

EMAIL ADDRESS: kcurry@gcalaw.com

ATTORNEY FOR (name): Plaintiff Alfredo Villasenor

       ✖     ATTORNEY FOR         ✖   ORIGINAL JUDGMENT CREDITOR          ASSIGNEE OF RECORD

SUPERIOR COURT OF CALIFORNIA, COUNTY OF US DISTRICT COURT ND Cal.
 STREET ADDRESS:       280 South 1st Street
 MAILING ADDRESS:
CITY AND ZIP CODE: San    Jose, CA 95113
     BRANCH NAME:      Northern District Court - San Jose Division
 PLAINTIFF/PETITIONER: ALFREDO VILLASENOR                                                            CASE NUMBER:

 DEFENDANT/RESPONDENT: COMMUNITY CHILD CARE COUNCIL OF SANTA CLARA
                                                                                                     5:18-CV-06628-BLF (SVK)

                   ✖     EXECUTION (Money Judgment)                                                        Limited Civil Case
                                                                                                           (including Small Claims)
WRIT OF                  POSSESSION OF                    Personal Property
                                                                                                       ✖   Unlimited Civil Case
                         SALE                             Real Property
                                                                                                           (including Family and Probate)

1. To the Sheriff or Marshal of the County of: LOS ANGELES
   You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name): ALFREDO VILLASENOR
   is the ✖   original judgment creditor                      assignee of record       whose address is shown on this form above the court’s name.
4. Judgment debtor (name, type of legal entity if not a              9.            Writ of Possession/Writ of Sale information on next page.
   natural person, and last known address):                          10.           This writ is issued on a sister-state judgment.
                                                                     For items 11–17, see form MC-012 and form MC-013-INFO.
     COMMUNITY CHILD CARE COUNCIL OF SANTA
                                                                     11. Total judgment (as entered or renewed)                   $                  2,627,703.09
     CLARA COUNTY INC.
                                                                     12. Costs after judgment (CCP 685.090)                       $                                   0
     150 River Oaks Pkwy F-1, San Jose, CA 95134                     13. Subtotal (add 11 and 12)                                 $                  2,627,703.09
     PO Box 641897, San Jose, California 95164
                                                                     14. Credits to principal (after credit to interest)          $                  1,467,707.82
                                                                     15. Principal remaining due (subtract 14 from 13) $                             1,159,995.27
        ✖     Additional judgment debtors on next page
                                                                     16. Accrued interest remaining due per            $                                  45,381.84
5. Judgment entered on (date): February 4, 2021                          CCP 685.050(b) (not on GC 6103.5 fees)
   (See type of judgment in item 22.)                                17. Fee for issuance of writ (per GC 70626(a)(l)) $                                              0
                             amended                                                                                                          1,205,377.11
6.      ✖     Judgment renewed on (dates):                           18. TotaI amount due (add 15, 16, and 17)                    $
              Amended on February 16, 2021                           19. Levying officer:
                                                                         a. Add daily interest from date of writ (at
7. Notice of sale under this writ:
                                                                            the legal rate on 15) (not on
   a.        has not been requested.
                                                                            GC 6103.5 fees) . . . . . . . . . . . . . . . .       $                           222.46
   b.        has been requested (see next page).
                                                                         b. Pay directly to court costs included in
8.            Joint debtor information on next page.                        11 and 17 (GC 6103.5, 68637;
                                                                            CCP 699.520(j)) . . . . . . . . . . . . . . . .       $                                   0
  [SEAL]
                                                                     20.        The amounts called for in items 11–19 are different for each
                                                                                debtor. These amounts are stated for each debtor on
                                                                                Attachment 20.



                                           Date:        9/9/2021                         Clerk, by                                                         , Deputy
                                            NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                             Page 1 of 3

Form Approved for Optional Use                                                                                      Code of Civil Procedure, §§ 699.520, 712.010, 715.010
Judicial Council of California
                                                                   WRIT OF EXECUTION                                                          Government Code, § 6103.5
EJ-130 [Rev. September 1, 2020]                                                                                                                        www.courts.ca.gov
                                   Case 5:18-cv-06628-BLF Document 123
                                                                   122 Filed 09/09/21
                                                                             09/08/21 Page 2 of 3
                                                                                                                                                EJ-130
                  ALFREDO VILLASENOR
 Plaintiff/Petitioner:                                                                               CASE NUMBER:

Defendant/Respondent: COMMUNITY CHILD CARE COUNCIL                                                      5:18-cv-06628 BLF (SVK)


21.        ✖     Additional judgment debtor(s) (name, type of legal entity if not a natural person, and last known address):

      COMMUNITY CHILD CARE COUNCIL OF SANTA                                                COMMUNITY CHILD CARE COUNCIL OF SANTA
      CLARA COUNTY INC. EMPLOYEE PROFIT SHARING                                            CLARA COUNTY NON-QUALIFIED PENSION PLAN
      PLAN, 150 River Oaks Pkwy F-1, San Jose, CA 95134                                    150 River Oaks Pkwy F-1, San Jose, CA 95134
      PO Box 641897, San Jose, California 95164                                            PO Box 641897, San Jose, California 95164


22. The judgment is for (check one):

       a.                      wages owed.
       b.                      child support or spousal support.
       c.            ✖         other. ERISA pension plan benefits, past due and future, attorneys fees, pre-judgment interest

23.              Notice of sale has been requested by (name and address):




24.              Joint debtor was declared bound by the judgment (CCP 989-994)
      a. on (date):                                                                      a. on (date):
      b. name, type of legal entity if not a natural person, and                         b. name, type of legal entity if not a natural person, and
         last known address of joint debtor:                                                last known address of joint debtor:




      c.                  Additional costs against certain joint debtors are itemized:          below          on Attachment 24c.



25.                  (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.                  Possession of real property: The complaint was filed on (date):
                          (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
               (1)                The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The
                                  judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
               (2)                The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
               (3)               The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                                 judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                                 to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP
                                 415.46 and 1174.3(a)(2).)
               (4) If the unlawful detainer resulted from a foreclosure (item 25a(3)), or if the Prejudgment Claim of Right to Possession was
                   not served in compliance with CCP 415.46 (item 25a(2)), answer the following:
                         (a)      The daily rental value on the date the complaint was filed was $
                         (b)      The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):




                                                                   Item 25 continued on next page
EJ-130 [Rev. September 1, 2020]                                       WRIT OF EXECUTION                                                        Page 2 of 3
                           Case 5:18-cv-06628-BLF Document 123
                                                           122 Filed 09/09/21
                                                                     09/08/21 Page 3 of 3
                                                                                                                                         EJ-130
Plaintiff/Petitioner:ALFREDO VILLASENOR                                                      CASE NUMBER:

Defendant/Respondent:   COMMUNITY CHILD CARE COUNCIL et al                                       5:18-cv-06628-BLF (SVK)


25. b.            Possession of personal property.
                            If delivery cannot be had, then for the value (itemize in 25e) specified in the judgment or supplemental order.
    c.            Sale of personal property.
    d.       Sale of real property.
    e. The property is described                   below           on Attachment 25e.




                                                           NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).


WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.


WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. September 1, 2020]                               WRIT OF EXECUTION                                                         Page 3 of 3

For your protection and privacy, please press the Clear
This Form button after you have printed the form.                Print this form       Save this form                         Clear this form
